Felton, J.,
concurring specially. The trial judge passed an order providing for the perfection of service, based on evidence which authorized the exercise of a discretion at a time when the court had authority to do so. The revocation of this order on the ground that the court did not have the original authority to exercise the discretion in ordering service perfected was tantamount to a refusal and failure to exercise a discretion which it was the court’s duty to exercise. Consequently the revocation of the order perfecting service and the order dismissing the case were erroneous.